Case: 20-61157     Document: 00516331215          Page: 1     Date Filed: 05/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             May 24, 2022
                                  No. 20-61157                              Lyle W. Cayce
                                Summary Calendar                                 Clerk


   Bikramjit Singh,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 736 546


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Bikramjit Singh, a native and citizen of India, petitions for review of a
   decision of the Board of Immigration Appeals (BIA) dismissing his appeal
   from a decision of the Immigration Judge (IJ) concluding that he was
   ineligible for asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61157        Document: 00516331215        Page: 2   Date Filed: 05/24/2022




                                    No. 20-61157


   Convention Against Torture (CAT). He challenges the BIA’s conclusions
   that he showed neither past persecution nor a well-founded fear of future
   persecution and that he could relocate within India to avoid harm; he also
   argues that he established a nexus between his political opinion and the harm
   he suffered. These arguments are reviewed under the substantial evidence
   standard.   See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
   Additionally, we review the decision of the BIA and consider the IJ’s decision
   only insofar as it influenced the BIA. See Singh v. Sessions, 880 F.3d 220, 224
   (5th Cir. 2018).
          Singh has not shown that substantial evidence compels a conclusion
   contrary to that of the BIA on the issues whether he showed past persecution
   or a well-founded fear of future persecution and thus has not shown that
   substantial evidence compels a conclusion contrary to that of the BIA as to
   whether he showed eligibility for asylum. See Gjetani v. Barr, 968 F.3d 393,
   398 (5th Cir. 2020); Cruz v. Barr, 929 F.3d 304, 309 (5th Cir. 2019); Zhang,
   432 F.3d at 344. Because his asylum claim fails, his withholding claim
   likewise fails, and we need not consider his remaining arguments related to
   these forms of relief. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976); Efe v.
   Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). Finally, Singh has not shown
   that substantial evidence compels a conclusion contrary to that of the BIA as
   to the denial of CAT relief. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 493
   (5th Cir. 2015); Zhang, 432 F.3d at 344. The petition for review is DENIED.




                                         2